Proceeding pursuant to article 78 of the CPLR to review respondent’s determination, dated July 5, 1973, which, after a hearing, found petitioner, a patrolman in the Nassau County Police Department, guilty of failing to obey a superior officer’s order and fined him five days’ pay. Petition granted to the extent that the determination is modified, on the law, by reducing the fine to one day’s pay; as so modified, determination confirmed; and petition otherwise dismissed on the merits, all without costs. In our opinion, the penalty was excessive and an abuse of discretion to the extent indicated herein. Shapiro, Acting P. J., Christ, Brennan, Benjamin and Munder, JJ., concur.